Citation Nr: 1034143	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 
1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2000 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2003, the Board remanded this matter to the RO to 
ensure that all VCAA notice and duty to assist obligations were 
satisfied and to provide the Veteran with a VA examination to 
evaluate the severity of the Veteran's PTSD.  After accomplishing 
the requested action to the extent possible, the RO continued the 
denial of the claim (as reflected in the April 2005 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The Board remanded this issue again in September 2005 to schedule 
the Veteran for a Board video conference hearing.  In May 2010, 
the Veteran withdrew his request for a Board hearing.  
Thereafter, the issue was returned to the Board for further 
appellate consideration.

The Board observes that after the last supplemental statement of 
the case dated in December 2005, additional relevant VA treatment 
records and a VA examination were associated with the claims 
file.  On behalf of the Veteran, the Veteran's representative 
waived initial RO consideration of the evidence in August 2010.  
The Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800. 


FINDINGS OF FACT

The Veteran's PTSD is manifested by deficiencies in most areas of 
social functioning and occupational functioning including sleep 
impairment with nightmares of Vietnam, flashbacks, avoidant 
behavior, depressed mood, anhedonia, dissociative reactions, 
hypervigilence, irritability, moderate to severe short term 
memory loss and mild to moderate long term memory impairment; the 
Veteran's GAF score ranged from 40 to 65.  



CONCLUSION OF LAW

The schedular criteria for an initial 70 percent disability 
rating have been met for service-connected PTSD for the entire 
period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 38 C.F.R. §§ 
4.126, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

As the May 2000 rating decision on appeal granted the Veteran's 
claim of entitlement to service connection for PTSD, this claim 
is now substantiated.  The Veteran filing a notice of 
disagreement as to this determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  In cases like 
this one, where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been substantiated; 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thus, no further notice is required and the Board 
finds no evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records and three VA examination reports.  

The VA examination reports reflect that the examiners conducted a 
review of the Veteran's claims file in addition to obtaining oral 
history and an evaluation of the Veteran.  The examiners 
documented in detail the claimed symptoms and the effect those 
symptoms have on his occupational functioning and daily 
activities.  Accordingly, the Board concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).  

In addition, as noted in the Introduction, the Board previously 
remanded this matter in December 2003 and September 2005.  The 
December 2003 remand requested that the RO Veteran ensure that 
all VCAA notice and duty to assist obligations were satisfied and 
to provide the Veteran with a VA examination to evaluate the 
severity of the Veteran's PTSD.  The RO sent the Veteran a letter 
dated in February 2004 informing the Veteran of what evidence the 
RO had in the claims file.  The letter also requested that the 
Veteran provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records and records from State or local governments.  The Board 
notes that in situations, such as in this case, where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the service-connection claim 
has been substantiated; thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The RO also ensured 
that it complied with the duty to assist requirements.  The 
record contains a February 2004 and October 2009 VA examination 
reports that evaluate the Veteran's current manifestations of his 
PTSD.  The September 2005 remand requested that the RO schedule 
the Veteran for a video conference Board hearing.  The evidence 
of record indicates that the RO scheduled the Veteran for a video 
conference hearing with the Board, but in May 2010, the Veteran 
withdrew his request.  Accordingly, the Board finds that there 
has been substantial compliance with the December 2003 and 
September 2005 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in 
support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be considered in 
connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The Veteran filed a service connection claim for PTSD in March 
1996.  The RO granted the claim for PTSD and assigned a 30 
percent disability rating with an effective date of March 14, 
1996.  The Veteran appeals this decision contending that the 
current disability rating should be higher.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration 
must be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during the 
pendency of the claim.  Id.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126.  

The Veteran's service-connected PTSD is presently assigned a 30 
percent rating.
The Board notes that at the time the Veteran's original claim was 
filed, PTSD was evaluated using criteria from the general rating 
formula for psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  During the course of the appeal, VA 
issued new regulations for the evaluation of psychiatric 
disabilities, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional intent to 
the contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board notes that the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000; Green v. Brown, 10 Vet. App. 111, 117 (1997). Accordingly, 
the Board is generally required to review both the pre- and post-
November 7, 1996 rating criteria to determine the proper 
evaluation for the Veteran's disability due to PTSD.  

Prior to the regulation change on November 7, 1996, in evaluating 
PTSD, social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only in 
substantiating the degree of disability based on all of the 
findings.  See 38 C.F.R. § 4.132, Note (1) (1996).  Under this 
formula, a 50 percent evaluation was appropriate where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, flexibility, 
and efficiency was so reduced as to result in considerable 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A VA General Counsel opinion concluded that the 
term "considerable," as used in 38 C.F.R. § 4.132 to describe 
the criterion for a 50 percent evaluation, was defined to 
describe a "rather large," degree of strength or intensity.  
VAOPCGPREC 09-93 (November 9, 1993), 59 Fed. Reg. 4753 (1994).  
VA, including the Board, is bound by this interpretation of the 
term.  38 U.S.C.A. § 7104(c) (West 2002).  A 70 percent 
evaluation was warranted for psychoneurosis manifested by severe 
impairment of social and industrial adaptability.  Id.  

A 100 percent (total) disability rating was assigned under the 
former criteria: (1) where the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, (2) where there existed 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) where 
the individual was demonstrably unable to obtain or retain 
employment.  Id.  
Each of the above three criteria provided an independent basis 
for granting a 100 percent schedular evaluation for dysthymic 
disorder.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

The Board notes that effective November 7, 1996, PTSD is rated 
pursuant to the General Rating Formula for Mental Disorders  
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General 
Rating Formula for Mental Disorders, a 50 percent rating is 
prescribed for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  The use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the Veteran's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  A 
GAF score ranging between 41 and 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social occupational or 
school functioning. (e.g., no friends, unable to keep a job).  A 
score between 51 and 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A GAF 
score ranging between 61 and 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

The medical evidence of record consists of VA examination reports 
dated in June 1997, February 2004 and October 2009 and VA mental 
health treatment records.  Furthermore, the Veteran provided 
additional information about his PTSD symptoms in written 
statements.  The Board finds that this evidence, the most 
pertinent of which is summarized below, shows that the Veteran's 
condition as a whole more closely approximates the criteria for a 
rating of 70 percent rather than the currently assigned 30 
percent disability rating under both the old and new rating 
criteria.  

The Veteran was provided with a VA psychological examination in 
June 1997 as part of his service connection claim for PTSD.  The 
Veteran reported recurrent memories of combat experiences in 
Vietnam.  He had nightmares that would wake him up in a cold 
sweat four to five times a week and he would sometimes wake up 
screaming.  He slept about three to four hours at night.  The 
Veteran noted he was getting forgetful and his memory seemed to 
be failing.  The examiner noted that the Veteran was receiving 
counseling every two weeks from a social worker and his 
medications were prescribed by his psychiatrist.  The Veteran had 
recurrent flashbacks and intrusive memories of Vietnam.  When he 
smells fresh street asphalt or burning charcoal, it triggers 
flashbacks.  The Veteran reported that he avoids cooking outside 
because the smell of burning charcoal reminds him of napalm in 
Vietnam.  At the time of the examination, the Veteran worked 
full-time at the VA in voluntary services.  He would call in sick 
two to three times a month because of flashbacks that upset him.  
The Veteran reported having no social activities.  He does not 
socialize because crowds and people scare him.  He does not want 
to be close to anyone and he cannot even watch his son play 
football because the crowds make him shake and sweat.  The 
Veteran goes with his wife to the grocery store, but he stays in 
the car and waits until she is done.  In the past year, he lost 
twenty or more days of work.  The examiner noted that the Veteran 
was casually and cleanly attired with good personal hygiene.  He 
displayed occasional tenseness and sadness related to his 
military experiences.  He was mildly depressed and he admitted to 
suicidal thoughts at times.  The Veteran was oriented to time, 
place and person.  His speech was normal in rate and it was 
logical.  He had no delusions or hallucinations.  

The Veteran underwent a VA examination in February 2004.  The 
Veteran was employed on a full-time basis at the Chillicothe VA 
Medical Center in voluntary services.  His main job was to 
arrange outings and recreational activities for patients through 
coordination with local veteran service organizations.  The 
Veteran reported that although he works on a regular basis, when 
he accumulates annual or sick leave he takes a day off to be out 
wandering the woods.  This tends to help him unwind.  He did not 
have any unauthorized absences but he had no sick or annual leave 
to credit.  He has been finding it progressively more difficult 
to work.  He had been unable to focus on anything in his mind, 
which tends to wander off.  The Veteran indicated that he was 
always vigilant, but he did not have extreme startle reactions.  
He cannot tolerate sudden noise, sudden movements or people 
shouting and gesturing wildly.  He gets anxious when he thinks 
someone is getting agitated or violent.  The examiner noted that 
the Veteran had a degree of hypervigilence and anxiety though not 
a pronounced startle response.  The examiner noted that the 
Veteran seemed to have had some difficulties with one of his 
colleagues especially when that person was in charge.  The 
Veteran has been married for the last 20 years to his second 
wife.  He has no major problems with his wife as she tends to 
understand his needs quite well.  He has no friends in his 
neighborhood or at work and he does not have any regular contact 
with his family.  The examiner noted that the Veteran seemed to 
have social contact only with his wife.  The Veteran does not 
sleep well and he sleeps approximately four to five hours at 
night.  He has had recurrent dreams or nightmares about Vietnam 
once every two to three weeks.  The Veteran's symptoms of 
irritability and depression were controlled to a large extent 
with his medication.  The Veteran also reported that he did not 
enjoy life and he had been unable to find happiness in anything 
he does.  He seems to go through the motions of living.  The 
Veteran's speech was spontaneous and he responded to questions in 
a relevant and coherent manner with no evidence of a thought 
disorder.  His affect was slightly blunted.  The examiner 
determined that the Veteran's attention, concentration, 
orientation to time, place and person, memory and intelligence 
were all in the normal range.  

The Veteran was provided with another VA examination for PTSD in 
October 2009.   The examiner reported that the Veteran had sleep 
disturbance, decreased energy, social isolation and reduced 
memory functioning.  The examiner noted that the Veteran had the 
following PTSD symptoms: nightly nightmares, flashbacks, 
dissociative reactions, startle response/hypervigilence and 
anxiety.  These symptoms occur almost daily and are moderate to 
severe.   The examiner indicated that the Veteran's cognitive 
function was intact with the exception of memory functions.  The 
Veteran's short-term memory was severely impaired and his long-
term memory was mildly to moderately impaired.  This interferes 
with employment and social functioning in that the Veteran 
requires a high degree of structure.  The Veteran's memory 
problems also require support from his wife for certain 
activities.   The Veteran did not have any delusions or 
hallucinations.   The Veteran did not have any homicidal or 
suicidal thoughts.  However, he reported that he had a history of 
two suicide attempts in the past leading to psychiatric 
admissions at Chillicothe VA.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  The 
examiner noted that the Veteran had limited activities.  He cooks 
with the assistance of his wife and his wife handles most of his 
daily activities.  The Veteran's driving is limited.  The Veteran 
has a mild to moderate depressed mood which cause reduced social 
functioning.  The Veteran has mild to moderate anxiety with 
periodic fear, loss of control with sweating and other physical 
correlates.  The examiner noted that the Veteran did not have 
impaired impulse control or obsessive or ritualistic behavior.   

An April 2002 VA treatment record shows that the Veteran seemed 
depressed with an anxious affect.  He reported that his sleep was 
worse than usual since he had an altercation with his supervisor 
the previous week.  The Veteran determined that he was going to 
take the rest of the day off work.  The record also contains a 
letter from the Veteran's VA psychiatrist dated in July 2002 to 
the Veteran's employer requesting medical leave due an 
exacerbation of the Veteran's PTSD.  An April 2005 VA treatment 
record reveals that the Veteran complained of nightmares, 
flashbacks and trouble sleeping.  The Veteran had stopped 
working.  He had some trouble with one of his coworkers and he 
was still quite angry at that person.  The clinician noted his 
GAF score was about 45 and the highest GAF score in the past year 
was 45 as he was barely hanging onto his job, had no sick time 
and he might have been terminated from his job if he had been 
working in a different setting.  A January 2005 treatment record 
shows that the Veteran was employed at VA although he mentioned 
that he might be retiring soon.  The Veteran reported trouble 
with a coworker.  The psychiatrist noted that the Veteran had 
been barely hanging onto his job and he took a lot of time off 
due to his nervous condition.  A January 2007 VA treatment record 
indicates that the Veteran no longer worked because he had 
trouble coming to and staying at work.  The Veteran's problems 
include nightmares, flashbacks and trouble sleeping.  The 
psychiatrist assigned him a GAF of 43.  A July 2008 VA treatment 
record also indicates that the Veteran's symptoms included 
irritability.  

In considering the evidence of record, the most pertinent of 
which was discussed above, the Board concludes that the overall 
evidence of record indicates the Veteran's PTSD has caused severe 
impairment of social and industrial adaptability through the 
entire appeals period.   Although the Veteran worked full-time at 
the VA until approximately 2007, the Veteran used all of the 
various types of leave to retreat to the woods and to avoid the 
anxiety and stress of work.  He also reported in the June 1997 VA 
examination that he took off work two to three times a month 
because of flashbacks that upset him.  The Veteran's treating 
physician noted that the Veteran took a lot of time off work and 
he might have been terminated from his job if he had been working 
in a different setting.  Throughout the appeal, the Veteran 
complained of forgetfulness and memory loss.  The VA examiner in 
October 2009 determined that the Veteran had short-term memory 
was severely impaired, which interfered with his employment and 
social functioning as the Veteran requires a high degree of 
structure.  Furthermore, the Veteran does not have any friends, 
rarely sees his family and he essentially socializes only with 
his wife.  The Board notes that a 100 percent disability rating 
is warranted where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  In this case, although the Veteran 
essentially only associates with his wife in a social context, 
the Veteran interacts with other veterans as part of his previous 
employment and after he retired from VA, he did volunteer work 
with veterans.  Thus, the evidence does not show the attitudes of 
all contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  The evidence 
of record indicates that the Veteran was able to respond to 
questions in a relevant and coherent manner and he was oriented 
time, place and person during the VA examinations.  There was no 
evidence of delusions or hallucination.  Therefore, the evidence 
does not show that the Veteran's PTSD has caused gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities.  
Furthermore, the evidence did not demonstrate that the Veteran 
was unable to obtain or retain employment.  Based on the 
foregoing, the Board finds that the Veteran's service-connected 
PTSD more closely approximates a 70 percent rating under 38 C.F.R 
§ 4.132, Diagnostic Code 9411 (1996).

With respect to the criteria effective November 7, 1996 under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009), the medical evidence 
shows that the Veteran had sleep impairment with nightmares of 
Vietnam, intrusive thoughts, flashbacks, avoidant behavior, 
anhedonia, hypervigilence, severe social impairment and 
occupational impairment.  The Veteran's symptoms include periodic 
fear, loss of control with sweating and other physical 
correlates.  In addition, the Veteran demonstrated at the most 
recent VA examination irritability, decreased energy and social 
isolation.  The Veteran exhibited the inability to establish and 
maintain effective relationships as it appears he has no friends, 
does not have regular contact with his family and seems to have 
social contact only with his wife.  He also had reduced memory 
functioning.  The Veteran's wife handles most of his daily 
activities.  The Veteran's GAF score ranged between 40 and 65 
throughout the entire claims period.  This range in GAF score 
indicates mild to major symptoms or impairment in occupational or 
social functioning.  The Board recognizes that while a GAF score 
may be indicative of a certain level of occupational impairment, 
it is only one factor in determining the Veteran's degree of 
disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  
In this case, the Veteran's overall disability picture including 
symptoms reported at the VA examinations and during treatment 
indicates that the Veteran's disability picture more closely 
approximates a 70 percent rating under 38 C.F.R § 4.130, 
Diagnostic Code 9411 (2009).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating under 38 C.F.R § 4.130, 
Diagnostic Code 9411 (2009).  The competent medical evidence is 
negative for evidence of characteristics such as gross impairment 
in thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  Although the evidence indicates 
the Veteran's PTSD contributed to him retiring and it caused 
severe impairment in social functioning, in reviewing the entire 
evidence of record, his symptoms do not more closely approximate 
a total occupational and social impairment due to PTSD.  Thus, 
the criteria for a 100 percent rating have not been met.

The Board has considered whether staged ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Although, there 
is some evidence that the Veteran's PTSD symptoms have increased 
slightly during the appeal period, the Board finds that the 
overall evidence indicates that his symptoms have not fluctuated 
materially to warrant a staged rating.  As such, the Board will 
not assign a staged rating.  

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected PTSD is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule for a 
mental disorder shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
Board notes that the record indicates the Veteran is currently 
unemployed.  Although there is some evidence of record that 
indicates he had difficulty at work, at the last VA examination 
in October 2009 the Veteran did not contend that his unemployment 
was due to his PTSD.  There is no evidence in the record, 
including statements by the Veteran, that his PTSD has caused 
marked interference with his employment that is not already 
contemplated by the current rating criteria.  Furthermore, the 
medical record does not show that the Veteran's PTSD has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards for rating 
such disability.  Under these circumstances, and in the absence 
of factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

							
ORDER

Entitlement to an initial rating of 70 percent for service-
connected PTSD for the entire appeal period is granted.





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


